 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 North Main Street, Memphis,Tennessee, Telephone No. 534-3161, if they have any question con-cerning this notice or compliancewithits provisions.Local Union No.'12,United Rubber, Cork,Linoleum & PlasticWorkers of America, AFL-CIOandThe Business League ofGadsden [David Buckner,et al.].Case No. 10-CB-1360.De-cember 16, 1964DECISION AND ORDEROn March 18, 1964, Trial Examiner Ivar H. Peterson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed, as setforth in his attached Decision.Thereafter, the General Counsel andthe Charging Party filed exceptions and briefs, and the Respondentalso filed a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord, including the Trial Examiner's Decision, the exceptions, andbriefs, and adopts the findings and conclusions of the Trial Examineronly to the extent consistent herewith.1The principal facts are detailed in the Trial Examiner's Decision.Briefly, since 1943 the Respondent Union has been the bargainingrepresentative of the employees of Goodyear Tire and Rubber Com-pany at the latter's plant at East Gadsden, Alabama. The collectivelabor agreement which was in effect at all material times, and, insofaras appears, all earlier agreements, did not contain provisions dis-criminating racially against Negroes in the bargaining unit.Inpractice, however, the Respondent and the Company construed thecontracts as permitting racial job discrimination and racial seniorityrosters, so that, to quote the Trial Examiner, "Certain. jobs wereallocated to white employees and other jobs to Negro employees"and "as to promotion, transfers, layoffs, and recalls Negro employeeswith greater plant seniority had no rights over white employees withless seniority, andvice versa."In addition, as the Trial Examinerfound, racially segregated dining and toilet facilities are maintained1The requests of the Respondent and the Charging Party for oral argument are herebydenied, as the record adequately presents the issues and the positions of the parties.150 NLRB No. 18. LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.313in the plant, although there has been no contractual provision withrespect to the subjects, and the evidence "indicated" that use of theplant's golf course is limited to white employees.David Buckner is one of eight Negro complainants in this case.During or before-October 1961, Buckner bid on a job that was thenposted, but his bid was rejected by management because the job wasa "white job."Buckner was laid off.He protested to both theCompany and the Respondent that a white employee of less senioritywas being retained.Other complainants also had been laid off.Thereafter, as detailed in-,the Trial Examiner's Decision, Bucknerand the other complainants filed grievances with the Respondent bywhich they undertook to obtain (1) elimination of racially discrimi-natory practices by the Respondent and the Company, and (2) back-pay for the periods of their layoffs.The Respondent refused toprocess the grievances.The Company was then performing services under a Governmentcontract, and it had covenanted with the Government not to dis-criminate racially?One or more of the complainants requested aidof the President's Committee on Equal Employment Opportunity,3and that Committee, acting through an ordnance division of thearmed services, discussed the existing practices with the Companyand the Respondent.The initial response of the Company and theRespondent was to defend their racially discriminatory conduct asvalid under the terms of their collective labor agreement.Subse-quently; however, following continued efforts by the President's Com-mittee, during- the latter part of March 1962 the Company and theRespondent, to quote the Trial Examiner, entered into "a verbalagreement" to cease interpreting their contract as authorizing racialdiscrimination in jobs and seniority. In addition, the Company, inordnance, saidinter aliathat "the plant will not engage in" racialdiscrimination in "job opportunity, transfer, promotion, layoff orcompensation," that all complainants had been rehired, and thatracial seniority rosters had been discontinued.As already noted, the complainants had filed grievances with theRespondent.All grievances were rejected at each stage of the Re-spondent's internal procedure.The complainants took appeals toGeorge Burdon, the president of the Respondent's parent Interna-tional Union.On April 24, 1962, Burdon rendered decisions in favorof the- complainants, holding that (1) the question whether the lay-2See Executive Order 10925,issued on March 6, 1961; F.R. Doe. 61-2093.'On July 16,1962, E. K. Bowers,the Respondent's president,said to two of the com-plainants,as found by the Trial Examiner,that"they had no complaint and as far as hewas concerned they could'go back to the government right where[they]started at.' " 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffs had violated the contract was a matter for contractual interpre-tationwhich "should be made by the impartial umpire"; (2) thequestion whether the complainants were entitled to compensation fortime improperly lost from work also raised a problem of interpreta-tion and application of the contract; (3) the racial limitations uponrecall and transfer rights might have been cured by actions of theCompany and the Respondent, but if this subject had not been settledto the satisfaction of the complainants, the grievances relating theretoalso should be processed; and (4) the matter of plant privileges "maybe a justifiable grievance . . . and the decision rests with mutualagreement, in the grievance procedure, or a determination by theimpartial umpire."Notwithstanding Burdon'srulings,theRe-spondent continuedits refusal to process the grievances.On Octo-ber 22, 1962, the initial charge in thiscase was filed.The Trial Examiner was of the opinion that because the oral agree-ment between the Company and the Respondent was reached, andthe Company's letter of March 21 to the chief of ordnance was writ-ten,more than 6 months before the filing of the initial charge, andbecause "sofar as appears no employee, within the [Section 10(b)limitation] period was granted or denied transfer, promotion, orconsideration for participation in a training program on the basisof race or color," it followed that the grievances relating to transfers,promotions, and participation in a training program hadbeen cor-rected, and, therefore, that there was no basisfor an unfair laborpractice finding within the 10(b) period insofaras those grievanceswere concerned. * The General Counsel and the Charging Party con-tend, however, that the Trial Examiner was in error and that theRespondent was under a continuing obligation to process all griev-ances of the complainants. In view of the affirmative action whichwe shall order in this case, we believe that it is unnecessary that wedecide the question whether the Respondent was under such a con-tinuing obligation.We turn to a consideration of the remaining exceptions.Theserelate to the Respondent's refusal, within the 10(b) period, toprocessgrievances seeking (1) backpay for layoffs and (2) desegregation ofplant facilities."[D]iscrimination in representation because ofraceisprohibitedby the" Act(Conley v. Gibson,355 U.S. 41, 46), and we held inIndependent Metal Workers Union, Local No. 1 (Hughes Tool Co.),147 NLRB 1573, that a statutory bargaining representative violatesSection 8(b) (1) (A), (2), and (3) when it refuses, on racial grounds,to process the grievance of a member of the bargainingunit.SeealsoLocal 1367, International Longshoremen's Association, AFL-CIO (Galveston Maritime Association),148 NLRB 897, in which we LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.315analyzed a statutory representative's duty to bargain collectively asincluding the duty to represent employees fairly and without invidi-ous discrimination.The right of employees to be represented fairlyby their statutory representative isanalogousto their right to requiretheir employer to bargain collectively, and their representative can-not bargain for the denial of equal employment and promotion op-portunities to a part of the unit upon grounds of race.Bester Wil-liam Steele v. Louisville & Nashville Railroad Co., etc.,323 U.S. 192,207 (1944) ;Graham et al. v. Brotherhood of Locomotive Firemenand Enginemen,388 U.S. 232, 238-239 (1949).Moreover, the dutyof fair representation may be breached not only by action, but byinaction as well, such as the refusal to process a grievance. "[D]is-crimination in refusing to represent" an employee has been held toconstitute such a breach.Conley v. Gibson,355 U.S. at 47. "So longas a labor union assumes to act as the statutory representative of a[unit], it cannot rightly refuse to perform the duty, which is in-separable from the power of representation conferred upon it, torepresent the entire membership of the [unit]."Steele,323 U.S. at204.The duty of fair representation which the Act imposes upon astatutory representative "stands on no different footing" than theduty to bargain collectively which the Act imposes upon an employer.Steele,323 U.S. at 207. In the absence of legislative history to estab-lish that the Act contemplates resort to different forums when theanalogous duties are breached, i.e., judicial remedies against a statu-tory representative and administrative remedies against an employer,the effective administration of the Act requires that administrativeremedies be available in the instance of either breach.Cf.Steele,323 U.S. at 204-207.The grievances concerning backpay.Certain grievances arefounded in the separate seniority rosters and in the claim of someof the complainants, who have been reinstated, that they are entitledto backpay from the Company for portions of the periods of theirlayoffs that white employees of less seniority were at work.TheCompany, in its letter of March 21, 1962, mentioned above, declinedto give backpay, relying upon the past invalid interpretation of thecontracts.On the other hand, Burdon, the International Union'spresident, in considering the grievances on appeal, ruled that thebackpay issue involved an interpretation of the then current contractwhich should be submitted to arbitration, and, therefore, that theRespondent should process the grievances.The Trial Examiner,after noting these facts, held that the Respondent gave considerationto the grievances at all stages of its internal procedure and that:The claim for compensation for prior layoffs was regarded[by the Respondent] as unmeritorious because of lapse of time 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the past [invalid] practice of applying seniority on raciallines; after that practice was abandoned and a nondiscrimina-tory system was adopted, with the [Respondent's] agreement, itsrefusal, thereafter to process this- claim and in effect to make thechange [to a valid practice] retroactive does not appear to havebeen prompted by 'considerations that are unfair, irrelevant, orinvidious.We disagree.The Respondent has represented the employees inthe unit since 1943 and concededly followed a policy of applyingseniority on racial lines and participating in racially discriminatoryemployment practices from 1943 to March 1962. Since 1944, whentheSteelecase,supra,was' decided, it has been the law that a statu-tory bargaining representative owes to the employees the duty of fairrepresentation of all for" whom it bargains.Nevertheless, for ap-proximately two decades, the Respondent breached that duty.TheRespondent now purports to be complying with its duty by virtueof its 1962 oral agreement with the Company. The latter, by virtueof its letter of March 21, 1962, to the chief of ordnance, appears tobe attempting to comply with its contractual obligations to the Gov-ernment.The Company has an additional duty under the Act, whichit apparently overlooked, 'not 'to enter into or accept the benefits ofdiscriminatory agreements with the Respondent .4 It is a reasonableinference,which we draw, that any fair employment practices inwhich the Respondent and the Company are engaged today are 'dueto effective actions by the President's Committee. (As recited in thediscussion of the next issue, the Respondent still insists upon someracial discrimination in the plant.)Through the years sinceSteeleand until the intervention of the President's Committee, the con-tracts between the Respondent and the Company provided, in effect,for nondiscriminatory plantwide seniority, but the Respondent andthe Company interpreted the contracts to permit racial job discrimi-nation and racial seniority rosters. "A contract may be fair and im-partial on its face yet administered in such a way, with the activeor tacit consent of the union, as to be flagrantly discriminatoryagainst some members of the bargaining unit."Conley v. Gibson,supra.When the Negro employees, in their efforts to utilize thegrievance procedure of the 1962 contract to obtain backpay for theperiods of layoffs, insisted upon a fair and valid interpretation of's additional duty flows from the Respondent's duty of fair representationSee R.Richardson,at al. v. Texas and New Orleans RailroadCo.,242 F. 2d 230, 236(C.A. 5), where the court said:NIt takes two parties to reach an agreement,and both have a legal obligation nottomake or enforce an agreement or discriminatory employment practice which theyeither know, or should know, is unlawful.Unless financial responsibility for a jointbreach of such duty is required from both sides of the bargaining table, the statutorypolicy implied underSteelewill be impracticable of enforcement.For the foregoingreasons,we'think the Brotherhood's obligation under the statute does not existinvacuo,unsupported by any commensurate duty on the part of the carrier. LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.317the contract, the Respondent refused to process the grievances, rely-ing upon the' racially invalid interpretation which had been placedupon that and earlier contracts.The Respondent was adamant,notwithstanding the appellate decision of the International Union'spresident, Burrdon, that the grievances should be processed througharbitration if necessary.Obviously, an arbitrator would not havebeen bound by the racially invalid interpretation and might haveawarded backpay.We hold that the Respondent's statutory dutywas to process the grievances through arbitration, and that the Re-spondent demonstrated manifest bad faith and invidious motivationin refusing because of the past invalid interpretations of its collectivelabor agreements.Upon the basis of theHughes ToolandGalvestonMaritimecases,supra,and for' the additional reasons recited herein,we find violations of Section 8(b) (1) (A), 8(b) (2), and 8(b) (3) inRespondent's refusal within the 10(b) period to process the griev-ances concerning backpay.5'We are not to be understood as holdingthat the Respondent or any labor organization must process toarbitration any grievance other than the'precise ones discussed herein.,We hold only that where the record demonstrates that a grievancewould have been processed to arbitration but for racially discrimi-natory reasons, the failure so to process it violates the Act becausethe statutory agent's duty is to represent without regard to race.Toparaphrase a portion of,the Intermediate Report of Trial ExaminerReel inHughes Tool, supra,whatever may be the bases on which astatutory representative may, properly decline to process grievances,the bases must bear a reasonable relation to the union's role as bar-gaining representative or to its function as a labor organization;manifestly, racial discrimination bears no such relationship.,The grievances concerning segregated plant facilities.The re-maining grievances which the Respondent refused to process involvethe Negroes' desire to enjoy "all plant privileges."The subject mat-ters are segregated restrooms, showers, and dining rooms and thealleged exclusion of Negro employees from the plant's golf course,none of which is a specific subject of a contractual provision.Tothe extent that the grievances were detailed on appeal to Burdon, heruled that the Respondent should process them.The Respondent,8 The fact that those disadvantagedby the'discrimination were also members of thesame union which committed the discrimination does not prevent 8(b) (2) from beingviolated.RadioOf/icer8'Union,etc.v.N.L.R.B.,347 U.S.17; Miranda Fuel Company, Inc.,140 NLRB 181, enforcement denied 326 F. 2d 172 (C.A. 2). Although the court deniedenforcement inMiranda,the decision is not an adverse precedent here.The three judgeswho decided the case wrote three diverse opinions(one judge favoring enforcement), andthe prevailing'view was that the conduct of the union there had not been invidiouslymotivated.SeeLawrence F. Cafero v.N.L.R B.,336 F.2d 115, 116(C A 2), wherethree other judges of the same court said that a"synthesis of the majority and concurringopinions in that case[Miranda]Indicates that a complainant such as petitioner mustshow, at the very least,that the union has arbitrarily or capriciously discriminated againsthim."In the instant case,such discrimination,being racially motivated,is clear beyondquestion. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, rejected the grievances about the golf course and the din-ing facilitieswithout explanation while asserting that it would"actively" oppose desegregation of the "shower heads" and "toiletstools."With respect to the golf course, the Trial Examiner found that theevidence "indicated" that Negro employees are excluded from it, buthe did not discuss the issue further.We hold, in agreement withthe General Counsel and the Charging Party, that the privilege toplay the course is a term or condition of employment, and that arefusal to process a grievance against exclusion of Negro employeesfrom the course reflects an effort on the part of the Respondent tomaintain job discrimination in favor of white employees.With respect to other plant facilities, the Trial Examiner foundthat the dining area for Negroes is substantially inferior to that forwhites.The evidence concerning restrooms and showers is inade-quate to warrant a comparison, however. In any event, any com-parison is irrelevant because there no longer is any valid basis in lawfor the invidious "separate but equal" doctrine.As the Trial Ex-aminer recognized, the issue here is not purely a social matter and"[t]here can be little doubt that plant facilities for the use and con-venience of employees are conditions of employment, and, therefore,a proper subject of collective bargaining."Moreover, segregatedplant facilities limit job and promotional opportunities for Negroemployees.6The Trial Examiner found that segregated facilitieswere still being maintained at the time of the hearing and that theRespondent had expressed firm opposition to desegregation, but theTrial Examiner was of the view that-... while union sponsorship of a program of "separate but equal"plant facilities would appear invidious and racially discrimi-natory, nonetheless a wide range of discretion must be allowedthe statutory representative in determining the demands to bemade [in collective bargaining] and when to make them.6 See, e.g., the collection of articles entitled"Selected Studies of Negro Employment inthe South,"published by the National Planning Association Committee of the South(1955).In two studies,Hawley, "Negro Employment in the Birmingham Metropolitan Area," andWesson, "Negro Employment Practices in the Chattanooga Area," at pages 271 and 411,respectively,itwas found that the financial cost to employers of installing and maintain-ing segregated facilities for Negroes constitutes a barrier to the hire of Negroes in jobsother than those already open to members of their race.Of course,the barrier is asapplicable to promotions and transfers of Negro employees as it is to hires of Negro ap-plicants.A third study, Hope,"Negro Employment in three Southern Plants of Inter-national Harvester Company," reflects the viewpoint of one employer,intent upon endingracial job discrimination in its plants,that such objective could not be accomplishedwithout abolishing segregated plant facilities.See, particularly,pages 53-54 and 119-120.In connection with the last-mentioned study, we note that the Company in the instant casesaid in its letter of March 21, 1962,to the chief of ordnance that"the plant will notengage in"racialdiscrimination in "yob opportunity,transfer,promotion,layoff orcompensation." LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.319The Trial Examiner concluded that the Respondent's refusal to proc-ess the grievances calling for the desegregation of plant facilitieswas not an unfair labor practice.We disagree.The test to be applied in evaluating an exercise ofdiscretion by a statutory bargaining representative is found inFordMotor Company v. Huffman,345 U.S. 330, 337-338, where the Courtsaid :... Their [representatives'] statutory obligation to representallmembers of an appropriate unit requires them to make anhonest effort to serve the interests of all of those members, with-out hostility to any. [Authority cited.]... The bargaining representative, whoever it may be, is re-sponsible to, and owes complete loyalty to, the interests of allwhom it represents.... A wide range of reasonableness must beallowed a statutory bargaining representative in serving the unitit represents, subject always to complete good faith and honestyof purpose in the exercise of its discretion.Contrary to the Trial Examiner's view, there is no justificationfor the Respondent's refusal to process, and for its "actively"opposing, the Negroes' grievances for an end to segregated plantfacilities.Rather, the quotation from theFord Motorcase supportsthe conclusion that the Respondent's action or inaction in thisconnection was invalid.As that case makes clear, the range ofdiscretion allowed to a statutory representative is accompaniedand limited by a requirement that such representative consistentlyexercisecomplete good faith and honesty of purpose.Obviously, astatutory representative's conduct to maintain an unlawful endfinds no defense in the representative's belief, however sincerelyheld, that the end is desirable.The Respondent's refusal to proc-ess the grievances relating to plant facilities was based clearlyupon its belief that some discriminatory job conditions shouldcontinue.Under these circumstances, we must conclude that theRespondent breached its duty of fair representation and therebyviolated Section 8(b) (1) (A), (2), and (3).Comments concerning the dissent.Our dissenting colleagues havereiterated their view that breach of the duty of fair representationdoes not violate Section 8 (b).We understand their reasoningwith respect to the 8(b) (2) and (3) issues,? but we confess todifficulty in comprehending their position on 8(b) (1) (A) because7With respect to the 8(b) (2) issue and our colleagues'reliance upon the court'smajority opinions inMiranda Fuel,see footnote 5,supra.With respect to the 8(b) (3)issue, our colleagues do not find a violation apparently because of their belief, which theyexpressed inHughes Tool, supra,that under 8(b) (3) thereis no duty which flows froma representative to employees whom it represents.775-692-65-vol.150-22 320DECISIONSOF NATIONAL LABORRELATIONS BOARDinHughes Tool, supra,they found a violation based, as they saw it,on a union's refusal to process the grievance of a nonmember.Herethey find no violation, apparently because the victims of the dis-crimination are members.We must perforce conclude that asunion membership is their touchstone, they in fact relied on the"right to refrain" clause of Section 7 to find a violation inHughes,"notwithstanding their disclaimer of such reliance."This leads themto the curious result that employees who follow the route of self-organization obtain less statutory protection than those who do not,a position inconsistent with their statement inHughesthat the"purpose of the Act is primarily to protect the organizationalrights of employees."Our position is that the violation of Section8(b) (1) (A) does not turn on the membership or nonmembershipof the rejected grievant but on the union's breach of its duty,recognized in numerous Supreme Court cases, to represent fairlyall employees in the unit. In an earlierHughes Toolcase, 104NLRB 318, 326 (1953), the Board, in speaking of the duty of astatutory representative to process the grievances of employees inthe bargaining unit, said :Discrimination in the performance of the duties of the rep-resentative designed to deny equal treatment to those of theminority is to subvert the privilege and rights granted by thestatute.Whether such discrimination is based on union mem-bership or the lack thereof, rather than on considerations ofrace, creed, or color is, in our opinion, irrelevant.Our colleagues apparently would confine this insight to repre-sentation cases or apply it to unfair labor practice cases onlywhen the "irrelevant" consideration of nonmembership is present.We submit that a union's duty not to discriminate unfairly 'againstnonmembers in presenting grievances, which our colleagues rec-ognized inHughes,is no different from its duty not to discriminateunfairly against members in presenting grievances, and that thetouchstone is not the irrelevant consideration of membership butthe relevant requirement of fair representation of all employees inthe unit.See the Supreme Court cases citedsupra; Tunstall v.8Section 7 reads, insofar as pertinent here:Employees shall have the right to self-organization, to form, join, or assist labororganizations,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection,and shall also have the right to refrain from any orall of such activities . . . .-8InHughes,our colleagues said that"Section 7[of the Wagner Act] was continuedsubstantially unchanged in the Taft-Hartley Act except for the addition of the 'right torefrain' clause,which is not material to our problem."[Emphasis supplied.]As wedemonstrate here, however, that clause,far from being immaterial to our colleagues' pointof view, is the heart of it. LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.321Brotherhood of Locomotive Firemen and Enginemen et al.,323U.S. 210;Hunt et al. v. Crwmboch,325 U.S. 821, 825-826.We haveexpressed our conviction that inHughesour colleagues were inerror when they disclaimed reliance on the "right to refrain" clauseof Section 7 in finding a violation of Section 8(b) (1) (A).Wealso 'express our conviction that our colleagues were in error in thatcase in disclaiming reliance upon a breach by the union of its statu-tory duty bf fair representation.TheSteeleandTunstall.casesestablished that a corollary of such is a statutory right possessedby -employees to be represented fairly; the right being "derivedfrom" the duty.Steele,'323U.S. at 204;Tunstall,323U.S. at213.Another case,Thompson v. Brotherhood of Sleeping CarPorters,316 F. 2d 191 (C.A. 4), established that the right of anemployee to have his grievance processed by his representative,notwithstanding his lack of membership in the representative, isone of the rights to fair representation. It is just such -a right whichour colleagues held inHughesisa Section 7 right, the breach ofwhich violated Section 8(b) (1) (A).As we understand the appli-cable case law, our colleagues' conclusion that there was no violationof Section 8(b) (1) (A) in this case is not only unsound, it cannotbe reconciled with our colleagues' 8(b) (1) (A) conclusion inHughes.We are not unmindful that in title VII of the Civil Rights Actof 1964 the Congress'has legislated concerning racial discriminationby labor organizations.But the reach of title VII goes far beyondsuch discrimination, proscribing as it does discrimination on thebasis of race, color, religion, sex, or national origin by employers,employment agencies, and joint labor-management committees, aswell as labor' organizations.Moreover, the Board's powers andduties are in no way limited by title VII.On June 12, 1964, beforethe passage of the Civil Rights Act of 1964, the Senate rejectedby a vote of 59 to' 29 an amendment to title VII which had beenproposed by Senator Tower (R., Texas) and which perhaps wouldhave had the effect of limiting the Board's powers. See the Con-gressional -Record (daily copy), 88th Cong., 2d sess., pp. 13171-13173.The proposed amendment read :EXCLUSIVE REMEDYSEC. 717.Beginning on the effective date of sections 703,704, 706, and 707 of this title, as provided in section 716, theprovisions of this title shall constitute the exclusive meanswhereby any department, agency, or instrumentality in theexecutive branch of the Government, or any independent agencyof the United States, may grant or seek relief from, or pursueany, remedy with respect to, any employment practice of anyemployer, employment agency, labor organization, or joint labor- 322DECISIONSOF NATIONAL LABOR RELATIONS BOARDmanagement committee covered by this title, if such employ-ment practice may be the subject of a charge or complaintfiled under this title.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices,we shall order it to cease and desist therefrom and totake affirmative action designed to effectuate the policies of theAct.Specifically, we shall order the Respondent to comply withitsduty of fair representation by processing the grievances con-cerning backpay and desegregation of plant facilities.The proc-essing shall include arbitration because the record establishes thatthat step is essential to assure the complainants an impartial resolu-tion of the merit of their grievances.Finally, we note anew thatthe Respondent, when purportedly ending its invalid interpretationsof contracts in 1962, agreed orally with the Company that futureinterpretations will not result in racial discrimination.We shallorder the Respondent to implement that oral agreement by proposingto the Company specific contractual provisions to prohibit racialdiscrimination in terms and conditions of employment, and to bar-gain in good faith to obtain such provisions in a written contract.We are convinced that such an order is necessary in view of (1)the long history of the Respondent's invalid interpretations ofcontracts, (2) the failure of the Respondent to do more in 1962than reach an oral agreement with the Company, and (3) theRespondent's continuing resistance to its duty of fair representationas reflected by other facts recited herein.The oral agreement of1962must be reduced to writing in particularized form if theRespondent's unfair labor practices are to be rectified and if thereis to be a fulfillment of its statutory duty of fair representation.Our order in this respect does not differ materially from those inscores of cases in which we ordered employers to reduce to writing,and sign, oral agreements which they had reached with their employ-ees' representatives. 'See, e.g., the early case, H. J.Heinz Companyv.N.L.R.B.,311U.S. 514, 524 (1941), in which the Court saidthat a written agreement is essential "to provide an authenticrecord of its terms which [can] be exhibited to employees ...."CONCLUSIONS OF LAwThe Respondent, by refusing to process the grievances relating to(1) backpay for some or all of the complainants and (2) desegrega-tion of plant facilities, restrained and coerced employees in theexerciseof their Section 7 right to be represented without invidious LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.323discrimination, caused and attempted to cause the Company to dis-criminate against employees in violation of Section8(a) (3), andrefused to bargain in their behalf, thereby engaging in unfair laborpractices affecting commerce within the meaning of Section 8(b) (1)(A), (2), and (3) and Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor RelationsAct, as amended, the National Labor Relations Board hereby ordersthat the Respondent, Local Union No. 12, United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, its officers,agents, and representatives, shall:1.Cease and desist from :(a)Restraining or coercing employees in the exercise of theirrights under Section 7 of the Act by failing or refusing to processa grievance because of an employee's race or color.(b)Refusing to bargain on behalf of any employee in the bar-gaining unit by failing or refusing to process his grievance becauseof his race or color.(c) In any like or related manner causing or attempting tocause the Company to discriminate against employees in violationof Section 8(a) (3).(d)Failing or refusing in any manner to fulfill its statutory dutyof fair representation toward any or all employees in the bargain-ing unit.2.Take the following affirmative action which is necessary toeffectuate the purposes of the Act :(a)Process the grievances of David Buckner and other com-plainants concerning backpay and desegregation of plant facilities,as set forth in the section entitled "The Remedy" of this Decision.(b)Promptly propose to the Company specific contractual pro-visions prohibiting racial discrimination in terms and conditions ofemployment, and bargain in good faith with the Company toobtain,such provisions in a written contract, as set forth in saidsection entitled "The Remedy."(c)Post at its business office and meeting hall in East Gadsden,Alabama, and all places where notices to its members and otheremployees in the bargaining unit customarily are posted (includingall such places in the Company's plant), copies of the attached noticemarked "Appendix." 1eCopies of said notice, to be furnished bythe Regional Director for Region 10, shall, after being duly signed10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"As ordered by" the words"Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order of". 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDby an official of the Respondent, be posted by it immediately -uponreceipt thereof, and be maintained by it for at least 60 consecutivedays thereafter.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered byany other material.(d)Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has takento comply herewith.CHAIRMAN McCuLLOCH and MEMBER FANNING, dissenting:Because 'we believe that Congress has not made it an unfair laborpractice for a labor organization to violate its duty of fair repre-sentation, as such, and on the facts of this case perceive no otherstatutory basis for the majority holdings in this case, we are con-strained to dissent.Our views in this regard have been set out inour dissenting opinion inMiranda Fuel Company, Inc.,140 NLRB181, enforcement denied 326 F. 2d 172 (C.A. 2), and in our separateopinion inIndependent Metal Workers Union, Local No..1 (HughesTool Company),147 NLRB 1573."In commenting on the foregoing, the majority Members have pro-fessed an inability to understand our,dissent to the 8(b) (1) (A) find-ing.We thought we had made our general position clear in ouropinions in theMirandaandHughes Toolcases.We restate itsuccinctly here :1.As a correlative to the right of representation under Section9(b) of the Act, a bargaining representative owes a duty fairly andimpartially to represent all employees in the bargaining unit.2.However, there is nothing in the wording of Section 7' or ofSection 8(b) (1) (A), and nothing in the legislative history of theWagner Act and of its subsequent amendments, which indicates thatCongress intended to make the right of fair representation a pro-tected Section 7 right.On the contrary, the legislative history indi-cates, in our opinion, that Congress had no such intention. There arealso practical and policy reasons, set forth in our separate opinion inHughes Tool,why the Board should not read a right of fair repre-sentation into Section 7 without a clear mandate from Congress.3.Although it is not an unfair labor practice for a bargainingrepresentative to violate.its duty of fair representation, such viola-tion is sufficient reason for revoking the representative's certification.4. InHughes Tool,we agreed with the majority that the respond-ent union had violated Section 8(b) (1) (A) by refusing to process"See Comment,Discriminattion and the NLRB:The ScopeofBoard Power -UnderSections 8(a) (3) and8(b) (2), 32 U.M. L. Rev.124 (1964). LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.325a grievance in behalf of a nonmember, in this case a Negro, but notbecause the union had violated its duty of fair representation.Wesaid :This refusal to represent him in a grievance matter because ofhis nonmembership was to this extent predicated upon a con-sideration specifically condemned by the Act, and thereforeprima facierestrained or coerced him in violation of Section8(b) (1) (A). [Citations omitted.]In our opinion, Congress has not made all unfair conduct by a labororganization an unfair labor practice, but only such conduct whichrelates to "union membership, loyalty, the acknowledgment of unionauthority, or the performance of union obligations." 12 In the pres-ent case, unlikeHughes Tool,the representative's refusal-to, proc-ess a grievance for a member of the bargaining unit cannot befound to be related to any of the above factors.Accordingly, weperceive no statutory basis for holding that this refusal violatedSection 8(b) (1) (A).The majority's analysis of our concurring opinion inHughes Tool,and of our dissent here, misconstrues our position. In finding aviolation of Section 8(b) (1) (A) inHughes Tool,where the respond-ent union admittedly refused to process a grievance for a non-member, we did not, as the majority states, rely unconsciously onthe "right to refrain" clause in Section 7.Our reasons were broadlybased and are explicitly set forth in our opinion in that case.Theyare our only reasons.Nor is it fairly to be inferred from the resultwe reached inHughes Tool,.as contrasted with the result we reachin this case, that we in effect have been led to the conclusion, in thewords of the majority, "that employees who follow the route of self-organization obtain less statutory protection than those who do not."That is not our position at all.We were not-because we believedthe statute gave us no authority to do so-protecting the employeegrievant inHughes ToolunderSection 8against a refusal to givehim fair representation, i.e., against racial discrimination, much aswe agreed with the majority in deploring such a default. It wasbecause the employee's nonmembership in the respondent union wasa causative factor in the union's action that we found the refusal tohandle the grievance was unlawful on accepted principles under Sec-tion 8(b) (1) (A).Discrimination on the basis of union membershipis a form of discrimination' that is specifically brought within thepurview of the unfair labor practice provisions of the Act.Whererelated to employee job interests, such discrimination has always been12Animated Displays Company,137 NLRB 999, 1010 (Chairman McCullochand Mem-ber Fanning concurring in part and dissenting in part). 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld to infringe upon employee Section 7 rights, and thiswas trueeven before the 1947 amendments added the "right to refrain"clauseto Section 7.Those union membership considerations which areclearly condemned by the Act being absent here, the basis for ourfinding of a violation is absent.We are not penalizing racial discrimination in one case, that of thenonmember, and tolerating it in another, that of the union member.We believe that Section 8 of the Act does not reach that kind ofdiscrimination in eithercase.It was, on the other hand, clearlyintended to prevent restraint or coercion, or job discrimination, basedon union membership considerations. In our view, Congress did notunder Section 8(b) intend that the Board police all unfair conductby a labor organization.On the contrary, it intended to subject tothe prohibitions of that section only such conduct which is motivatedat least in part by union membership considerations, or the operationof some union rule, obligation, or authority.13The majority also refers to certain language in an earlierHughesToolcase, 104 NLRB 318, 326, as inconsistent with our decision inthis case and our position in the recentHughes Toolcase.TheearlierHughes Toolcase was a representation proceeding involvinga motion to revoke the certification of the bargaining representativebecause the representative had announced that it would require non-members to pay a fee for processing grievances. The Board majorityin thatcaserejected the contention that the propriety of the repre-sentative's conduct had to be tested in an unfair labor practice pro-ceeding before a motion to revoke the certification could be enter-tained.The majority said (104 NLRB at 323) :Moreover, to accept such a disposition would be to find that onlymatters subject to the provisions of Section 8(b) constitute suf-ficient abuse of the duties of the certified bargaining agent towarrant revocation of the certificate.On the contrary, we be-lieve that the negative prohibitions upon certain conduct by labororganizations found in Section 8(b) are not wholly inter-changeable with, and equivalent to, the affirmative duties arisingunder a certification through the processes of Section 9.Accordingly, we are not ... testing the "legality" of the Inde-pendent's conduct in this proceeding.While that question wouldbe the issue in a prosecution under Section 8 (b) ... the questionin the instant proceeding is whether or not the conduct is incom-patible with the status and obligations of a certified bargainingrepresentative.is SeeChairmanMcCulloch'sseparate statement inMaremontCorporation,149NLRB 482. LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.327In other words, the Board in the earlierHughes Toolcase simplydecided that, without regard to whether the legality or illegality ofthe conduct was cognizable under Section 8(b), the Board wouldentertain a motion to revoke a union's certification for violation ofthe duty to fair representation where discrimination of any kind in-compatible with that duty appeared, and so it was irrelevant to theconsideration of such a motion that the discrimination practicedagainst some employees was based on "union membership or the lackthereof, rather than on considerations of race, creed, or color . . . ."We agree wholeheartedly with this position.Whatever the reasonfor violation of the duty of fair representation-membership, race,color, religion, political affiliation, or any other arbitrary or invidiousfactor-and without regard to whether such conduct constitutes anunfair labor practice under Section 8(b), we would consider breachof that duty sufficient reason to revoke a representative's certification.But simply because breach of that duty provides reason for revok-ing a certification does not mean that it also provides a sufficient basisfor finding a violation of Section 8(b) (1) (A).The duty of fairrepresentation derives from Section 9 and in our view was nevercontemplated by Congress as one that might fall within thecompassof Section 7 to which Section 8(b) (1) (A) is specifically and solelytied.We must apply the statute according to its legislative intent,and we have no warrant to stretch the reach of Section 8(b) (1) (A)beyond that intent.This is particularly true with respect to thematter involved here since Congress has already seen fit to legislatein the area of union racial discrimination through a separate statuterather than through amendments to ours.APPENDIXTo ALL OUR MEMBERS,OFFICERS,AND AGENTSTo ALL EMPLOYEES OF GOODYEAR TIRE AND RUBBER COMPANYAs ordered by the National Labor Relations Board and in orderto conduct the business of Local Union No. 12, United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, as required bythe National Labor Relations Act, we notify you that :WE WILL NOT fail or refuse to process an employee's grievancebecause of his race or color.WE WILL NOT in any other manner fail or refuse to fulfill ourstatutory duty to represent fairly all employees in the bargain-ing unit.WE WILL process the grievances of David Buckner and otherNegro employees concerning backpay and desegregation of plantfacilities. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL promptly propose to Goodyear Tire and RubberCompany specific contractual provisions prohibiting racial dis-crimination in terms and conditions of employment, and we willbargain in good faith with the Company to obtain such provi-sions in awritten contract.LOCAL UNION No. 12, UNITED RUBBER, CORK, LINOLEUMR PLASTIC WORKERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If any employees have questions about this notice or whether LocalUnion No. 12 is complying with its provisions, the employees maycommunicate with the Labor Board's Office at 1203 City FederalBuilding, 2026 Second Avenue N., Birmingham, Alabama, TelephoneNo. 323-8011.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona charge and amended chargeduly filed on October 22, 1962, and March 19,1963, respectively, by TheBusinessLeague of Gadsden, hereincalled the BusinessLeague or the ChargingParty,l against Local Union No. 12, United Rubber, Cork,Linoleum & PlasticWorkers of America, AFL-CIO, hereincalled theRespondent orLocal 12,the GeneralCounsel of the National LaborRelationsBoard, by theRegionalDirector for Region 10, issued a complaint against the Respondenton March 28, 1963,alleging that the Respondent had engaged in and was engaging in unfairlabor prac-tices affecting commerce within the meaning of Section8(b)(1) (A), (2), and (3)and Section2(6) and (7) of the National Labor Relations Act. Initsanswer, theRespondent denied the commissionof any unfairlabor practices.Pursuantto notice,a hearing was heldbefore TrialExaminerIvar H.Peterson inGadsden, Alabama,on September 30 andOctober 1, 1963, at whichall parties wererepresentedby counseland were affordedfull opportunityto examine and cross-examine witnesses,to argue orally on the record,and to file briefs.Counsel for allparties havefiled briefs, which havebeen duly considered.Upon the entire record in the case,2 and from my observationof thewitnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGoodyear Tire and Rubber Company,an Ohio corporation with an office andplace of business at East Gadsden,Alabama, is there engaged in the manufacturei In the original charge theparty filingthe charge was named as "The Business Leagueof Gadsden(David Buckner and Others attached)"and in the amended charge as "TheBusinessLeague ofGadsden(David Buckner et al.)."Buckner signed both charges, withno indication he was acting in a representative capacity.He testifiedthat the BusinessLeague "is an organization on a fraternal order for a better business community, andbetter jobsfor the cityof Gadsden "iAt the hearing,I rejected Respondent'sExhibitNo. 4 as not relevant, and ordered itplaced in the file of rejected exhibits.Upon further consideration,I have concluded thatthe documentwas sufficientlyidentified and isrelevant,and I now reverse my ruling andRespondent's Exhibit No. 4 is received in evidence. LOCAL 12,UNITED RUBBER,CORK, LINOLEUM,ETC.329and sale of automobile tires and allied products.In the 12 months preceding theissuance of the complaint,the Company sold and shipped products from its EastGadsden plant valued in excess of$50,000 to points outside the State of Alabama.The Respondent admits and I find that the Company is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union No.12,United Rubber,Cork,Linoleum&PlasticWorkers ofAmerica,AFL-CIO, whichadmits to membership employees of the Company, is alabor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsThe principal question here presented is whether Local 12, the exclusive collective-bargaining representative of an appropriate unit of employees of the Company,3 forreasons based upon racial considerations,violated the Act in the handling it accordedcertain complaints of eight Negro employees in the bargaining unit, who were andare members of Local 12.The General Counsel's complaint alleges that on Decem-ber 8, 1961,and specifically on April 24 and July 13 and 16, 1962, Local 12, theRespondent,refused upon request "to investigate,process and seek adjustment ofgrievances"in behalf of eight named employees in the bargaining unit and, "forreasons based on racial considerations,caused or attempted to cause Goodyear tomaintain and continue discriminatory and invidious conditions of employment" forthese employees,thereby discriminating against them in violation of Section 8 (b) (1)(A) and 8(b) (2) of the Act.The complaint further alleges that on and after Decem-ber 8, 1961, and particularly on April 24 and July 13 and 16, 1962, "for reasonsbased on racial considerations,"the Respondent refused, although so requested bythese employees,"to bargain collectively with Goodyear ... particularly concerningtheir grievances"previously referred to, thereby violating Section 8(b)(3) of theAct.The facts underlying these allegations are substantially undisputed.Local 12 has been the collective-bargaining representative of the Company's EastGadsden plant employees since it obtained its first agreement in 1943.Even beforeLocal 12 was recognized,and thereafter until March or April 1962, certain jobs wereallocated to white employees and other jobs to Negro employees.By custom andpractice,three separate seniority groups-white male, colored male, and female-were maintained,although the collective-bargaining agreement between the Companyand Local 12 did not specifically so provide.On the contrary,the agreement appearsto provide for plantwide seniority,without regard to race or sex.In a letter ofDecember 7, 1961,toWilliam B. Henninger,labor officer of the Birmingham Ord-nance District,the Company's personnel manager, E. G. Lytle, described the opera-tion of the seniority system as follows:Under the custom long followed in this plant and specifically since the dateof the first contract with Local 12 ...(1943)we have hired,laid off, transferred,upgraded,etc., employees within three groups.These groups are white male,colored male,and female.Never have we recognized any rights that wouldallow employees of one of these groups to intrude upon another.This hasresulted in employees of one group being laid off with junior employees ofanother group being undisturbed. In 1958 over one hundred(100) white maleswere laid off while we retained colored males with less seniority.This year thereverse has been true.We have had some eight or nine colored employees onlayoff while we have hired and retained younger white males.Since this application has been made to the seniority provisions and since ithas applied to upgrading as well as layoffs and hires, it has come to be regardedin the very same manner as departmental or divisional seniority....The colored group as well as the whites have been diligent in keeping vigilanceover the jobs within their group of departments.On a number of occasions inrecent years complaints have been raised charging a violation of the above3It is admittedthat the Respondent,at all times material,was the exclusive representa-tive of the following unit: "All employeesof Goodyear,at its plant at East Gadsden,Alabama, butexcluding office clerical employees,professional employees,guards, and super-visors as defined Inthe Act." 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed procedure and where the complaints had merit, adjustments weremade after periodsof negotiationsbetween the Company and the Union. TheUnion being represented by both white and colored Union Representatives.While the Union Agreement does not outline anything specific on the abovedescribed procedure, as a matter of custom and interpretation by the Company,the Union and the colored employees, this practice has been regarded as beingvalid under the terms of the contract.The foregoing description of the manner in which seniority was administered inthe plant here involvedis inaccord with the testimony adduced by the GeneralCounsel and the Respondent. I find that at least until March or April of 1962racially separate seniority groups were maintained, with the result that as to promo-tions,transfers, layoffs, and recalls Negro employees with greater plant seniorityhad no rights over white employees with less seniority, andvice versa.Also by custom and tradition racially separate plant facilities, such as lunchrooms,restrooms, and showers were maintained, although no provision in the collective-bargainingagreementso required or otherwise dealt with such matters.There isalso evidence, although inconclusive, that the plant golf course was not available toNegro employees.At some point, not established by the record but after the initiationof the grievances here involved, the signs designating restrooms as "Colored" or"White" were removed; however, at the time of the hearing restrooms and showerswere still racially segregated as to use and in some instances crayon markings ap-peared on the doors denoting the use thereof for "White" or "Colored." The lunch-room used by white employees, according to the undenied and credited testimonyof David Buckner, one of the complainants, is a "large dining room," whereas theseparate eating area used by Negro employees consists of "two tables connectedtogether seating about a dozen and a half men," and located adjacent to a waste dis-posal line.4So far as appears, no request or attempt to use any particular plantfacilities not previously used by or available to them had been made by any of thecomplainants.The eight complainants, all Negroes, were laid off in August or September 1960,and were recalled about a year later. In about September or October 1961, whenhe was again being laid off, Buckner discussed the matter with his immediate super-visor, a Mr. Smith, and with Ross Thomas, assistant manager of the Company's labordepartment.Buckner had bid on a job that was then posted and asked Thomas whyhe was being laid off when an employee with less seniority was still working; Thomastold him that he could not get the posted job because it was a "white job." Bucknerthen spoke to the Local 12 division chairman, Ernie Hayes, stating he wished toregister a complaint on account of his layoff and having been denied the postedvacancy for which he had applied.Hayes suggested to Buckner that more considera-tionmight be given the complaint if others similarly situated joined with him.Buckner and the other complainants, who were also in layoff status, then executedaffidavits stating that during their period of layoff following August or September1960, "new workers have been hired in violation of plant seniority rules"; theseaffidavits were forwarded by theBusinessLeague, under date of October 2, 1961,to Lindsey Ellsberry, the then president of Local 12, with the request that Local 12investigate and take remedial action.Ellsberry took no action.The letter from theBusinessLeague and the affidavits were turned over to E. K. Bowers late in October,when Bowers succeeded Ellsberry as president of Local 12.On December 4, 1961, the complainants met with Bowers and stated they wantedtomeetwith the grievance committee of Local 12 for the purpose of discussing thegrievances that had been filed with Ellsberry.Bowers assisted them in preparing awritten request, asking that the meeting be held on December 8, and he then preparedand handed Buckner a letter, dated December 5, granting the request.Also onDecember 4, Bowers met with William B. Henninger, labor officer of the BirminghamOrdnance District, who discussed the complaints with Bowers.Bowers, in a letter to Henninger dated December 5, stated the position of Local 12as follows:You will recall that during a visit to my office yesterday, you notified me thatyou had complaints from certain colored members of our local union and thatthese complaints alleged that these members had been denied certain rights that,in their opinion, was [sic] awarded them by the seniority provisions which arecontained in the contract between our organization and the Goodyear Tire andRubber Company, and that they were seeking redress by requesting that they berecalled immediately and paid for all time lost as a result of the alleged contract4 The record does not disclose the relative proportion of Negro and white employees. LOCAL 12, UNITED RUBBER,CORK, LINOLEUM, ETC.331violation.In this same meeting, you requested that I give you a statementconcerning the Union's position on this matter,which I agreed to do. Therefore,this communication is intended to serve that purpose.First of all, the seniority provisions of our contract on these points are essen-tially the same as appeared in the first contract between the parties dated Au-gust 25,1943.These provisions have been carried in each of the succeedingcontracts since that time and are being applied at the present time in exactly thesame manner that they have been applied over these several years.It has been,and still is our opinion that the application given these provisionsby the Company are in accord with the intent and purpose of said provisionsand does not represent a violation of any provision of our agreement.While itis true that these members are laid off,at a time when white male employees arebeing hired,it is also true that we have female employees laid off during thissame time.It is also true that on previous occasions in past years,we have hadwhite male employees laid off while hiring colored employees.In other words,there has never been an inter-change between these three groups of employees,irrespective of seniority of employees affected.And, neither we nor the Com-pany have ever considered this to be a contract violation or a discriminatoryapplication which would adversely affect either of the three groups referred toabove.The only determining factor as to which group might be on the increase ordecrease so far as job opportunities are concerned has been the fluctuation ofwork or production requirement on jobs that have traditionally been performedby the respective group.It doesn't seem to me that this should represent an unusual condition sinceit is common in industry today to lay off senior employees while retaining junioremployees on the payroll with the determining factor being whether the partiesto the contract have agreed upon a job, department,division or plant-widerecognition of seniority for the purpose of job placement.The only differencethat I can see in this particular situation is that our seniority provisions per-taining to job rights are and have been applied group-wide within the threementioned groups with certain qualifying requirements.In view of the above, it is our opinion that our contract has not been violatedand that no discriminatory practices are in effect which adversly[sic]affectsour colored members which hasn't in the past,and will in the future,work totheir advantage in that white employees with more seniority than coloredemployees have not and will not be allowed to perform work that is normallyperformed by our colored members.Bowers concluded his letter by stating that the complainants had requested andbeen accorded a meeting with the grievance committee,and that if they were notsatisfied with any decision made locally an appeal could be taken to the Interna-tional Union.The complainants met with the grievance committee on December 8, 1961, andpresented the following"Statement of Complaint" which had been drafted byHenninger,who had given a copy of it to Bowers prior to the meeting:1.Complainants say that according to the contract,original lay-off and recallhave not been in accord with contract-stated seniority;therefore(1) they shouldbe recalled and (2) they should be paid for the period of layoff that lower senior-ity workers were employed.2.Complainants,upon recall,want,in accordance with the contract, all ofthe transfer privileges established by Article X, Section 17, (exclusive of anyright to transfer into the Engineering Division-See Sec. 21).3.Complainants want the right of all plant privileges without color barriers.Bowers wrote to Buckner on December 13, stating that the grievance committeehad concluded"that no contract violation exists, therefore the Union has no groundson which to base a complaint against the Company," and enclosed a copy of theforegoing letter to Mr. Henninger,"in order that you might more fully understandthe reasoning behind this decision."The complainants,on December 21, took anappeal to the executive board of Local 12, expressing the view that the grievancecommittee"chose to ignore all complaints of the discriminatory[sic]practices inforce at the local plant, which are being maintained solely on account of race andcolor in direct violation of the President's Order forbidding discrimination based onrace and color on work performed under Government Contracts."Bowers,as chair-man of the executive board,replied on December 27, notifying the complainantsthat they could appear before the executive board at its next meeting on January 15, 332DECISIONSOF NATIONAL LABORRELATIONS BOARD1962.The executive board denied the appeal and sustained the action of the griev-ancecommittee, and the complainants were so advised by Bowers on January 19and were also informed that they could appeal to the union membership.5OnJanuary 30 the complainants gave notice of their appeal to the membership.Thecomplainantsappeared before the membership meeting on February 26, at whichtime the membership voted to deny their appeal for thereasons setforth in theDecember 5 letter to Mr. Henninger.On March 5, 1962, the eight complainants appealed theaction ofLocal 12 toInternational President George Burdon.The specific items of their complaint wereset forth as follows:A.We have all been recalled to work, but we have not been compensatedfor the time we were laid off in violation of the plant seniority provisions ofour contract.B.Negroes are not permitted to transfer from one department to another.C. Negroes are not permitted to be upgraded and promoted as are otherworkers.D. Negroes are not permitted to enjoy all plant privilegesas areother workers.E.Negroes are not permitted to take companytraining programs asare otherworkers.On March 22, International President Burdon wrote to the complainants andBowers,acknowledging the appeal,requestingthat the complainants furnish himwith "a statement setting forth in as much detail as you can specific instances whereNegroes were not permitted to do the things to which you refer," and that Bowersprovide "astatementof the position of the Local Union with respect to each of thefive complaints which is the subject matter of this appeal."Bowers replied to Burdon under date of April 5, 1962; he first pointed out thatLocal 12, at the several levels of processing the complaint, had before it the three-paragraph "Statement of Complaint" originally submitted to the grievance committeeon December 8, 1961, and not the five-point statement (quoted above) which wasattached to the appeal filed with Burdon.Accordingly, Bowers restricted his com-mentsto the matters stated in the "Statement of Complaint."As to the first paragraphof the complaint, Bowers stated that Local 12 "doesnot agree" that the complainantshad been laid off in violation of the contract, and referred to the letter he sentHenninger dated December 5 as containing the Local's position and the letter ofDecember 7 from the Company to Henningeras statingthe Company's position.Healso noted that the complainants had been recalled and, on the question of pay forthe period of layoff, stated he understood "that the Federal Government is to makea decision on this point."Regarding the second paragraph of the complaint, per-taining to the exercise of transfer privileges, Bowers stated "the appellants do havethis privilege and are now exercising and enjoying the benefits of these rights," notingthat two of the appellants "exercisedtheir rights under thissection onTuesday,April 3, 1962, and the transitionseemsto be working rather smoothly."With respect to the third paragraph of the complaint, in which the complainantsstated they "want the right of all plant privileges without color barriers," Bowersstated:Paragraph#3 requeststhe right of all plant privileges without color barriers.While this request is not too clear and has not been discussed by the appellantsto the extent that Paragraph #I and # 2 has been, yet I understand that thispoint # 3 has specific reference to the mixing of races in toilets, shower rooms,etc.On this point, the local union does not concur. In fact, we disagree withthe idea that colored and white members could or should be requiredto sit onthe same toilet stools and to bathe together under the same shower heads, unlessit is the desire of both parties to do so.Therefore, the local union has not and does not intend to promote thisarrangement.International President Burdon rendered his decision on the appeal on April 24,1962.He first noted that it was apparent "that the appellants have merely brokendown the third item in the statement of complaint acted on by the Local Union"(i.e., that they "want the right of all plant privileges without color barriers") "into5 At the meeting with the executive board, the complainants amended their "Statementof Complaint"to eliminate from the second point of the statement the parentheticalexclusion of a desire to exercise transfer privileges to the engineering department. LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.333three specific items mentioned" in their appeal as items "C," "D," and "E" (i.e., thatNegroes are not permitted "to be upgraded and promoted," "to enjoy all plant privi-leges," and "to take company training programs").Burdon phrased the questionpresented by the appeal as being "whether the appellants were properly denied theright to process their grievances and if not satisfactorily settled, determined by impar-tial arbitration."He also observed that, as the exclusive bargaining agent, Local 12had the obligation "to represent the employees impartially and without hostilediscrimination."As to the position of Local 12 that there had been no violation of the contractand hence no valid grievance "because of a past practice with respect to layoff, recalland transfer in the application of the collective-bargaining agreement," Burdon saidthat without regard to "what the former interpretation of the contract was it appearsthat the interpretation may have been contrary to the express provisions of Article X[relating to seniority] of the collective bargaining agreement"; determination of thatquestion-"whether the contract was violated in the layoffs complained of by theappellants"-"should be made by the impartial umpire."Burdon noted that thecomplainants had been recalled, but said that "the question of compensation forimproper time lost" raised a problem of contract interpretation and application and,since some or all of the complainants might not have been employed on Governmentwork, the remedy, if the contract had in fact been violated, was an obligation ofthe employer.Concerning the second complaint, relating to recall and transfer privileges, Burdonobserved that Local 12 contended that "the appellants now have this privilege andare now exercising and enjoying the benefits of recall and transfer rights"; noting thatLocal 12's answer referred to the fact that two of the complainants had exercised suchrights on April 3, after the appeal, he said it was possible "that this complaint whichthe action of the Local Union membership refused to process may be cured."How-ever, he added that if "it has not been cured to the satisfaction of the appellants agrievance should be processed by the Local Union."With respect to the complaint involving plant privileges, Burdon said there was"nothing in the collective bargaining agreement which permits a differentiation in thekind of working conditions enjoyed by one group or another," and concluded that asto this matter "there may be a justifiable grievance which should be processed, depend-ing upon the facts and the decision rests with mutual agreement, in the grievanceprocedure, or a determination by the impartial umpire."Burdon finally concluded: "In the light of all of the information supplied theInternational President by the appellants and the Local Union it is the decision ofthe International President that the appeal be sustained and the action of Local UnionNo. 12 of February 26, 1962, refusing to process the grievances of the appellantscontained in their statement of claim should be reversed."What happened immediately following Burdon's decision reversing the action ofLocal 12 is not disclosed by the record.However, in a letter dated July 13, 1962,Bowers wrote to Burdon as follows, in answer to a letter from Burdon dated June 26requesting Bowers' comments upon an enclosed "communication dated June 14 overthe signature of eight of our members": 6All of the original complainants involved in this matter are presently workingand there is no distinction being made between races, so far as job assignmentsare concerned in the Gadsden plant. In fact, there have been numerous inter-changes, that is, colored people employed on jobs that were previously reservedforwhite people and several white employees employed on jobs that wereformerly reserved for colored employees....The statement that these people make to you that Negroes are not permittedto take company training programs as are other workers is erroneous.Whileit is true there have been no colored people placed in the training program,neither has there been any white people added to this group....In other phases of this matter, I related to you in an earlier communication[apparently a reference to the letter of April 5] that this local union had nointention of supporting a program which would result in colored and whitemembers of this union bathing under the same shower heads or sitting on thesame toilet stools unless both parties desire to do so. In fact, we will activelyoppose any such program and the quicker that the Gadsden Business Leagueunderstands and believes this, the better off we're all going to be.6Neither Burdon's letter of June 26 nor the enclosed communication to which it refersis inevidence. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDBurdon again wrote to Bowers on August 27, noting "what has been done withrespect to the integration of job assignments and to the training program" as outlinedin Bowers' letter of July 13, and requested that he be informed whether the com-plainants "have sought to file and have grievances processed to recover lost time forlayoffs ... they experienced before the integration of job assignments became effec-tive."On the same date he wrote the complainants that Local 12 had received hisdecision "reversing the action of the Local Union respecting the filing of grievances"and requesting that they inform him "what grievances you have attempted to file,pursuant to that decision, which have not been processed by the Local Union."Bowers replied to Burdon's letter of August 27 on September 24.Referring toBurdon's August 27 request of the complainants that he be informed as to grievancesthey had attempted to file but which had not been processed, Bowers said: "Whenyou receive an answer to that question, I would suggest that you forward the sameto our local union and upon receipt of this information, if the local union's positionis any different than that as outlined to you in communication dated April 5, 1962,we will be glad to furnish you with that information."He concluded by saying that"unless there is some information or facts furnished to this office, our position willbe that as outlined" in the April 5 letter.So far as the record shows, the complainants made no reply to Burdon's letter ofAugust 27; in a letter of October 29, 1962, to the Business League, Burdon statedthat as of that date he had received no reply to the inquiry he had directed to thecomplainants on August 27. In addition, he expressed disapproval of the actiontaken by the complainants, obviously referring to the filing of charges herein, in"seek[ing] outside assistance before exhausting all of the remedies which have beenset forth in" the International constitution "and also before exhausting all of theremedies which have been set forth in the contract ... between Local Union No. 12and the Goodyear Tire & Rubber Company for settling grievances." 7Although Local 12 filed no formal grievance with the Company seeking to remedythe matters of which the complainants were complaining, union representatives dis-cussed with company officials and representatives of the Ordnance Department andthe President's Committee on Equal Employment Opportunity 8 various phases ofthe racially segregated employment practices at the Company's plant.According tothe undenied testimony of President Bowers, which I credit, these discussions culmi-nated in a verbal agreement, in the latter part of March or early in April 1962,between Local 12 and the Company to discontinue the past application of their col-lective-bargaining agreement confining Negro and white employees in the bargainingunit to particular jobs and limiting opportunities for upgrading,recall,and transferto jobs thus separated on racial lines.On March 21, 1962, Personnel ManagerE. G. Lytle and Plant Manager A. C. Michaels wrote to John A. Croghan, Office ofGeneral Counsel, Chief of Ordnance, Washington, D.C., as follows:March 21, 1962.DEAR MR. CROGHAN: Upon your visiting us here at the plant on Thursday,March 15, there were a number of questions which you asked with referenceto our interpretation and intended adherence to the plan for progress which wassigned in Washington earlier this year.Then, on the date of this letter, you phoned from Washington requesting usto confirm our answers to the following specific questions in writing:1.That the plant will not engage in discrimination for job opportunity, trans-fer, promotion, layoff or compensation because of race, creed, color or nationalorigin.2.That the complainants who were the subject of the meeting with Mr.Henninger have now all been rehired.3.That the two categories (that is, white male and negro employees) previ-ously in effect will not in the future be used to bar promotions or bring aboutlayoffs.7 A few days later, on November 2, Bowers wrote to the complainants, calling attentionto those provisions of the International constitution which set forth matter constituting"offenses against the laws of the Local or International Union, and subject to penalty,"and provide that no member shall appeal to"a civil court until he has exhausted hisrights to appeal provided by this Constitution," violation of which subjects the member"to summary expulsion by the International Executive Board."8Established by Executive Order 10925,March 6, 1961,3 CFR,1961 Supp., p. 86. LOCAL 12, UNITED RUBBER, CORK, LINOLEUM, ETC.3354.That the Company declined to reimburse the complainants for loss of payoccasioned by previous layoffs of the complainants; the reason being that thepractice heretofore in effect was one of long standing and custom and hadworked both ways for many years.We confirm the above as written.Sincerely,(S)-----------------------E. G. LYTLE, PersonnelManager(S)-----------------------A. C. MICHAELS, Plant ManagerBowers testified that his first discussion with Personnel Manager Lytle with regardto the complainants' grievances occurred immediately following the December 8meeting between the complainants and the grievance committee.He acknowledgedthat he agreed with the Company's position,as isreadily apparent from the Decem-ber 5 and 7 letters sent Henninger by Local 12 and the Company, respectively, that thegrievances lacked merit in the light of the past application of the contract.Prior totheMarch 21, 1962, letter from Personnel Manager Lytle to Mr. Croghan, Bowershad further discussions with Lytle relating to the grievances, and was given to under-stand that the Company, in the event the past racially segregated job practices werediscontinued, would not compensate the complainants for their period of layoff forthe reason expressed in Lytle's letter to Croghan. Bowers testified that in view of thepast practice, as well as what he regarded as the "stale" nature of the complaint, Local12 was of the opinion that there was no possibility of sustaining the grievances if theywere formally processed under the grievance procedure established by the contract.He added, however, that he "would file a complaint in a minute if the same thinghappened now, since we changed our practice. I would insist on its enforcementto the letter."On July 16, 1962, at a union membership meeting, Sandy Thornton and HerbertMaye, two of the complainants, inquired of Bowers, as Thornton testified, about thestatus of the complaint.According to Thornton, Bowers said they had no complaintand as far as he was concerned they could "go back to the government right whereyou started at."Bowers testified that he understood the inquiry as being concernedwith "this question of the back pay for the period of layoff, that the boys felt theyshould be paid," and- that he answered the complainants as he did because, althoughLocal 12 had decided "there was no chance at all of collecting that money" byprocessing the grievances through arbitration, he understood that Mr. Croghan haddiscussed with the Company the question of backpay for the complainants.B. ConclusionsIn order to bring the question to be decided into proper focus it seems advisablefirst to summarize the specific items of complaint which, it is alleged, the Respondentfailed or refused to consider and process under the-grievance procedure, and alsoto discover whether the action (or inaction) of the Respondent Union occurred withinthe 6-month limitation period of Section 10(b).The initial charge in this proceedingwas filed on October 22, 1962, and thus it becomes relevant to consider which, if any,of the conditions forming the basis of the complainants' grievances were in existenceand unremedied after April 22, 1962, since the command of the statute precludes afinding that any unfair labor practices were committed prior to April 22.As formulated in their appeal of March 5, 1962, to International President Burdon,the grievances of the complainants were as follows:With respect to themselves, (1)they claimed they were entitled to be compensated for the period they had been laidoff, assertedly in violation of the contract; with respect to Negro employees generally,they complained that Negroes, as distinguished from other workers, are not per-mitted (2) to transfer from one department to another, (3) to be upgraded and pro-moted, (4) to take company training programs, and (5) to enjoy all plant privileges.While it is abundantly clear that prior to the latter part of March or early April1962 white and Negro employees at the Company's plant were confined to certainjobs and that separate seniority rosters were maintained according to race, it is equallyclear that the Company, with the concurrence of the Respondent Union, agreed toend such practices more than 6 months before the charge herein was filed. Thus PlantManager Michaels and Personnel Manager Lytle, in their letter of March 21 to Mr.Croghan, Office of General Counsel, Chief of Ordnance, confirmed that the plant"will not engage in discrimination for job opportunity, transfer, promotion, layoffor compensation because of race, creed, color or national origin," and also stated thatthe "two categories" of employees, white and Negro, theretofore in effect, "will not775-692-65-vol. 150-23 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the future be used to bar promotions or bring about layoffs." In his letter ofApril 5, to International President Burdon, Bowers, president of the Respondent,stated that the complainants did enjoy transfer rights and that two of them hadexercised such rights on April 3.On July 13 Bowers wrote to Burdon that "there isno distinction being made between races, so far as job assignments are concerned,"that Negro employees had been "employed on jobs that were previously reserved forwhite people and several white employees employed on jobs that were formerlyreserved for colored employees," and that, although no additional employees hadbeen assigned to the training program, the Company had given assurances that thequalifying requirements for assignment thereto "are not based on color."There isno evidence that any discriminatory practices based upon race existed after March 21,1962, with respect to job opportunity, transfer, promotion, layoff, or participationin the Company's training program.On the basis of the undenied evidence of record,I find that prior to the "10(b) period" three of the five matters which the complain-ants sought to have the Respondent process as grievances-i.e., that Negroes "arenot permitted" (1) to transfer from one department to another, (2) to be upgradedand promoted, and (3) to participate in training programs-were corrected by theCompany, and so far as appears no employee, within the "10(b) period" was grantedor denied transfer, promotion, or consideration for participationin a trainingprogramon the basis of race or color. In these circumstances, it seems plain that since theseitems of complaint had been resolved more than 6 months before the filing of thecharge, there was no necessity or occasion for the Respondent Union thereafter topursue them with the Company through the grievance procedure. Its failure to doso cannot, in my opinion, be regarded as a rejection of these grievances because theobjectives sought to be achieved by those initiating the complaints had in fact beenattained when the Company ceased the practices of which they were complaining.Accordingly, I do not further consider the Union's action (or inaction) with respectto these three items as violative of the Act.The remaining two items of the complainants' grievances stand upon a differentfooting.The claim of the complainants that they be compensated for their periodof layoff occasioned by the application of the racially separate seniority system andpractices in effect prior to March 21, 1962, was rejected by the Company, and theRespondent Union, within the "10(b) period," made clear that it would not processthis claim as a grievance.With respect to the complaint that Negroes were not permitted "to enjoy all plantprivileges as are other workers," the record shows that racially segregated restrooms,showers, and lunchroom facilities are still maintained in the plant, and the evidencealso indicated that use of the plant golf course is limited to white employees.Thereis no provision in the collective-bargaining agreement relative to employee utilizationof such plant facilities, nor does the record show what policies, if any, have beenadopted or are enforced by the Company, except it does appear that at some undis-closedtime signsdesignating restrooms as "Colored" or "White" were removed. Theposition of the Respondent Union has been opposed to fostering or promoting aprogram of integrating such facilities.Thus on July 13, 1962, within the limitationperiod, Bowers on behalf of the Union wrote International President Burdon repeat-ing the views previously expressed in his letter of April 5, namely, "that this localunion [has] no intention of supporting a program which would result in colored andwhite members of thisunionbathing under the same shower heads or sitting on thesame toilet stools unless both parties desire to do so"; he added that "we will activelyoppose any such program."The questions, then, are:Did the Respondent Union, (1) by refusing to processthrough the grievance procedure the claim of the Negro complainants for loss ofcompensation allegedly occasioned by their layoffs pursuant to the racially discrimi-natory seniority practices in effect prior to the 6-month limitation period; or (2) bydeclining to foster or promote a program to integrate plant facilities such as rest-rooms, showers, and lunchrooms, "restrain or coerce" employees "in the exercise ofthe rights guaranteed in section 7" of the Act (8(b)(1)(A)), "cause or attempt tocause an employer to discriminate against an employee in violation of subsection(a) (3)" (8(b) (2) ), or being the exclusive representative of the employees, "refuse tobargain collectively with an employer" (8(b)(3)).For the reasons set forth below,I find that the Respondent has not engaged in any of the unfair labor practices allegedin the complaint.The general principleisnowwell settled that a labor organization, in its capacityas the exclusive representative of an appropriate unit of employees under the Act,is "theagentof all the employees, charged with the responsibility of representing theirinterestsfairly and impartially."The Wallace Corporation v. N.L.R.B.,323 U.S. 248,255.As the statutory representative, clothed "with powers comparable to those LOCAL12, UNITED RUBBER,CORK, LINOLEUM,ETC.337possessed by a legislative body both to create and restrict the rights of those whomit represents," it is likewise charged with "the duty to exercise fairly the power con-ferred upon it in behalf of all those for whom it acts, without hostile discriminationagainst them."BesterWilliam Steele v. Louisville & Nashville Railroad Co. etc.,323 U.S. 192, 203-204.The "statutory power to represent" an appropriate unit ofemployees and "to make contracts as to wages, hours and working conditions doesnot include the authority to make among members of the craft [appropriate unit]discriminations ... based on race alone [which] are obviously irrelevant and invidi-ous."Id.,at 203. See alsoTunstall v. Brotherhood of Locomotive Firemen & Engine-men, et al.,323 U.S. 210;Syres v. Oil Workers International Union, Local No. 23,350 U.S. 892, reversing 233 F. 2d 739 (C.A.5); Humphrey v. Moore,375 U.S. 335.As the Board has stated inLarus & Brother Company, Inc.,62 NLRB 1075 (1945)and later repeated inHughes Tool Company,104 NLRB 318, 325 (1953), theWal-lace, Steele,andTunstalldecisions "give support to many decisions of this Board inwhich we have said that there is a duty on the statutory bargaining agent to representallmembers of the unitequallyandwithout discrimination,on the basis of race,color, or creed" 9InMiranda Fuel Company, Inc.,140 NLRB 181,10 the Board interpreted the"right" guaranteed employees by Section 7 of the Act as embodying the obligation offair representation.That guarantee to employees of the right "to bargain collectivelythrough representatives of their own choosing" necessarily encompasses the employ-ees' right "to be free from unfair or irrelevant treatment by their exclusive bargainingagent in matters affecting their employment."The Board then concluded that"Section 8(b)(1) (A) of the Act accordingly prohibits labor organizations, whenacting in a statutory representative capacity, from taking action against any employeeupon considerations or classifications which are irrelevant, invidious, or unfair."Moreover, said the Board, Section 8(b)(2) and 8(a)(3) are also violated "when,for arbitrary or irrelevant reasons or upon the basis of an unfair classification, theunion attempts to cause or does cause an employer to derogate the employment statusof an employee."These principles, argues the General Counsel, are applicable here and compelfindings that the Respondent violated Section 8(b)(1)(A), (2), and (3).Relyingupon the Board's decision inPeerless Tool and EngineeringCo.,ll where the Boardheld that a union violated Section 8(b)(1)(A) by threatening not to process griev-ances of employees who failed to pay an assessment to the union's strike fund, theGeneral Counsel urges that since "the refusal to process grievances because of theexercise of a Section 7 right constitutes `restraint and coercion' . . . it would followthat the Union's failure to process a grievance for unit employees because of theirrace would be unlawful."Moreover, and apart from the Section 7 right as definedinMiranda,the contention is made that in requesting the exclusive bargaining repre-sentative to give assistance in regard to a grievance an employee is exercising aSection 7 right, and where the Union's denial of assistance "is based on an improperor `invidious and irrelevant' basis, the Union's conduct is unprivileged and withinthe prohibition of Section 8(b) (1) (A) of the Act."General Counsel's theory that Section 8(b) (2) has been violated is based upon theBoard's rationale inMirandaand Trial Examiner Reel's Decision (now pending onexceptions before the Board) inIndependent Metal Workers Union, Local 1 (Hughes9 Emphasis as inHughes,a representation proceeding involving a motion to revoke acertification.There the Board majority found that the certified representative, by "requir-ing the payment of $15 and $400 for handling grievances or arbitration involving non-members, has engaged in conduct constituting a clear evasion and abuse of the standardof conduct imposed upon the exclusive representative under Section 9(a) of the Act."The Board's Order therein stated that the unions' certification would be revoked unlessthe objectionable conduct were discontinued.The minority in theHughescase, thenChairman Herzog and Member Peterson, in dissent, and without "passing, one way orthe other, upon the propriety" of the complained of conduct, expressed the view thatrevocation of the certification was not "an appropriate method by which to test thelegality of that conduct . . . without first determining, through the [then] pending un-fair labor practice proceeding [a charge "alleging this very conduct as a violation ofthe Act" was then on file], whether or not it actually violates any of the standards whichCongress established" in the Taft-Hartley Amendments of 1947.ioEnforcement denied 326 F. 2d 172 (C.A. 2).'u 111 NLRB 853, enfd 231 F. 2d 298 (C.A. 7), cert. denied 352 U S. 833; also cited isM. Easkin if Son,135 NLRB 666, enfd. as to the union respondent 312 F. 2d 108 (C A. 2). 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDToolCo.).12Thus it is suggested that "the Respondent's action (or inaction) inrefusing to process the grievance of the eight Negro employees for reasons based onracial considerations in effect caused the continuance of the complained of conditionsand constitute a violation of Section 8(b) (2)."With respect to Section 8(b)(3), General Counsel argues that the Union's duty tobargain is a duty owed not only to the employer but also to employees in the bar-gaining unit it represents.Thus it is said that "Respondent did not fulfill its duty torepresent all employees fairly when it failed to make an affirmative effort to eliminatethe segregation of plant facilities," and its failure "to bargain about these mattersfairly and without consideration of reasons which are unfair, invidious, or irrelevant"constitutes a violation of Section 8(b) (3 ).13Neither General Counsel nor counsel for the Charging Party refers me to any case,nor has my own research disclosed any, in which the Board has interpreted the dutyto bargain collectively as defined in Section 8(d) in such manner as to require a find-ing of violation of Section 8(b)(3) when a union fails or refuses,in its capacity asthe statutory representative, to handle the grievances of some segment of the con-stituency it represents for reasons that are deemed by the Board to be unfair, irrele-vant, or invidious.Section 8(d) speaks of "the mutual obligation of the employerand the representative of the employees to meet at reasonable times and confer ingood faith"; textually, this language, as well as that in Section 8(b)(3), which statesthat it is an unfair labor practice for a labor organization that is the statutory repre-sentative "to refuse to bargain collectively with an employer," seems plainly to referto the obligation owed by the representative to the employer, rather than to theconstituency it represents.In the first decided case construing Section 8(b) (3), the Board said: 14The legislative history of these provisions [8(d) and 8(b) (3)] clearly indi-cates that it was the purpose of Congress to impose upon labor organizationsthe same duty to bargain in good faith which had been imposed upon employersin Section 8(5) of the Wagner Act, and continued in Section 8(a) (5) of theamended Act.17Moreover, the standards and tests set forth in Section 8(d),applicable to both employers and unions, closely paraphrase those establishedin decisions of the Board and the courts in recent years.17The conference report,for example,referring to the identical provision in theSenate bill,states:This provision of the Senate amendment imposed upon labor organizations thesame duty to bargain which under Section 8(a) (5) of the Senate amendment wasimposed upon employers.(H. Conf. Rept. 205 [510],80th Cong., 1st less., p. 43.)The Board'sannual reportshave consistently referred to the dutyimposed uponemployers and labor organizations by Section 8(d) and Section 8(a) (5) and 8(b) (3)as being "a mutual obligation to bargain collectively by meeting at reasonable timesand conferring in good faith ...." 15While it has been suggested that a breach ofthe duty to represent fairly, in certain circumstances, should be held violative ofSection 8(b)(3),16 the same eminent authority states that "[n]either the RailwayLabor Act nor the National Labor Relations Act embodies" the purposeto imposeon unions designated as exclusive representatives "the affirmative obligation of mak-ing reasonable efforts to abolish racial discrimination . . . desirable as it may be.32 147 NLRB 1573. In that case, Trial Examiner Reel, in finding that a union's failureto process or investigate the grievance of an employee for reasons based on racial con-siderations violated Section 8(b) (1) (A), (2), and (3), observed: "What is said inMirandawith respect to unionactionwould appear equally applicable toinactionwhich wasfounded upon 'arbitrary or irrelevant reasons or upon the basis of an unfair classification.'13 For a discussion of various aspects of the duty of fair representation, see: Aaron,"Some Aspects of the Union's Duty of Fair Representation," 22 Ohio St. L.J. 39 (1961) ;Blumrosen, The Worker and Three Phases of Unionism: "Administrative and Judicial Con-trol of the Worker-Union Relationship," 61 Mich. L. Rev. 1435 (1963) ; Cox, "The DutyofFair Representation," 2 Vill. L. Rev. 151 (1957) ; Sovern, "The National LaborRelationsAct and Racial Discrimination," 62 Colum. L. Rev. 563 (1962) ; Wellington,"Union Democracy and Fair Representation: Federal Responsibility in a Federal System,"67 Yale L.J. 1327 (1958)."National Maritime 'Union of America etc. (The Texas Company), 78NLRB 971, 980enfd.175 F. 2d 686 (C.A. 2).15E.g., Twenty-sixth Annual Report (1961), p. 127.16 Cox, "The Duty of Fair Representation," 2 Vill. L. Rev., 151, 173 (1957). LOCAL12, UNITED RUBBER,CORK,LINOLEUM, ETC.339The union's only obligation, stated colloquially,istorefrain from action whichmakes individuals and minorities worse off than they would be in its absence." 17Another writer, however, has concluded that the "duty to bargain collectively, then,probably does not include the duty to represent fairly," since "the context in whichthe words `confer in good faith' appear gives repeated evidence of concern with theduties of employer and union to each other, but no evidence at all of concern withthe duty of unions to those they represent." 18I conclude that the duty of a labor organization under Section 8(b) (3) to bargaincollectively is a duty primarily owing to the employer and does not include an obli-gation to take specific affirmative action on behalf of those it represents.This isnot to say that in all situations the manner in which an exclusive representative dis-charges its duty to represent fairly and without hostile discrimination has no rele-vancein assessingwhether it has breached Section 8(b)(3).Thus if here theRespondent Union has insisted, as a condition of reaching a collectiveagreementwith Goodyear, that the former racially discriminatory employment practices con-finingNegro employees to certain jobs be embodied in the agreement or continuedin practice, it could plausibly be argued that such insistence would be violative of theduty owed the employer under Section 8(b) (3).19 But here the Respondent tookno action other than to decline to process a grievance for compensation claimed duefor a period of layoff antedating the discontinuance of the racially discriminatory jobpractices because it concluded, rightly or wrongly, that such a claim could not pre-vail; secondly, it declined to inaugurate, presumably through negotiations with theCompany, a program whereby plant facilities would be integrated.Granted that theexistence and maintenance by an employer of racially segregated plant facilities areboth invidious and repugnant to widely accepted concepts of fairness in employmentpractices, I think it would involve an undue stretching of the language of this Actto hold that a union that acquiesces in such practices or refuses to seek their eradica-tion in the plant whereit isthe exclusive representative thereby has refused to bar-gaincollectively.I am constrained, therefore, to exonerate the Respondent of viola-tion of Section 8(b)(3), and will accordingly recommend that this allegation bedismissed.As stated above, the General Counsel's theory with respect to Section 8(b)(2) isposited primarily upon the Board's rationale in theMirandacase.The Board major-ity there said that "a statutory bargaining representative and an employer also respec-tively violate Section 8(b)(2) and 8(a)(3) when, for arbitrary or irrelevant reasonsor upon the basis of an unfair classification the union attempts to cause or does causean employer to derogate the employment status of an employee."The GeneralCounsel here urges that by refusing to process the grievances of the complainantsthe Respondent "in effect caused the continuance of the complained of conditions,"thereby violating Section 8(b) (2).InMiranda,the Board majority speaks of a union "taking actionagainst"anemployee and, with specific reference to Section 8(b)(2), causing an employer "toaffect" or "to derogate" the employmentstatusof an employee.With reference tothe individual there involved, the majority notes that the bargaining representative"sought to have Lopuch forfeit his contract seniority" and in fact "caused an employ-ee's contract seniority to be reduced."There is no evidence here that the Respondentcaused or attempted to cause Goodyear "to affect" or "to derogate" the employmentstatus of the complainants; or that the Respondent, having been delegated employmentauthority by the employer, exercised that delegation unlawfully.The ordinary mean-ing of the words "to cause or attempt to cause" wouldseemto contemplate someaction being taken or attempted.Here there was no instigation of or attempt tobring about employer conduct which would affect or alter employment status.Atmost, the Union unreasonably refused to espouse the claim of the complainants thatthey were entitled to be compensated for a previous layoff and, being unsympatheticwith the complainants' desire to eliminate segregated plant facilities, declined to takeany steps to correct these conditions.However much one may deplore the Respond-ent's unwillingness to act, I think it cannot be said that thereby the Respondent hascaused or attempted to cause an employer to discriminateagainstan employee inviolation of Section 8(a)(3). I shall therefore recommend that the Section 8(b)(2)allegation be dismissed.171d,at 156-157.But cf. Sovern, "The National Labor Relations Act and Racial Dis-crimination," 62 Colum. L. Rev. 563, 578-580 (1962).is Sovern,supra,at 588.'u SeeN.L R B. v. Borg-Warner Corporation, etc.,356 U.S 342; Sovern,supra,at 589. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe come then to the one remaining issue: whether the Respondent Union's con-duct can properly be said to come within the prohibition of Section 8(b) (1) (A), thata labor organization shall not"restrain or coerce(A) employees in the exercise ofthe rights guaranteed in section 7."As stated above, the Board's decision inMirandaholds that among the rights guaranteed employees by Section 7 is "the right to befree from unfair or irrelevant or invidious treatment by their exclusive bargainingagent in matters affecting their employment,"and Section 8(b)(1) (A)accordinglyprohibits the bargaining agent from"taking action against any employee upon con-siderations or classifications which are irrelevant,invidious,or unfair."That deci-sion is, of course, binding upon me.Granted that the Respondent Union has the duty, as the statutory representative,to represent the employees fairly, and that the employees have a concomitant rightunder Section 7 to be so represented,I do not understandMirandato hold that when-ever a represented member seeks the union's aid in correcting a condition related tohis employment which the member may rightly regard as offensive or repugnant tohim or a segment of the bargaining unit, the union without more violates Section8(b)(1)(A)if it declines to give the requested assistance.As previously observed,the Board inMirandadealt with affirmative union action that directly and adverselyaffected an employee's contractual status of employment,and what was found toconstitute restraint and coercion was the union's"taking action against"the employeeand causing the employer"to derogate the employment status of an employee."There may of course be circumstances in which a collective-bargaining representa-tive's failure to act with respect to or acquiescence in the continuance of a conditionof employment,particularly if the condition was brought about by the union's activeparticipation,can properly be viewed as the equivalent of taking coercive actionagainst employees.But I think it would be unduly expanding the scope of theMirandaprinciple to hold that the Respondent Union's conduct here is tantamount to "takingaction against any employee upon considerations or classifications which are irrele-vant,invidious,or unfair."As we have seen above, the Respondent did give consideration to both items of thecomplainants'grievances that were extant within the limitation period.Opportunitywas afforded them to appear before the grievance committee,the executive board,and the membership meeting.The claim for compensation for prior layoffs wasregarded as unmeritorious because of lapse of time and the past practice of applyingseniority on racial lines; after that practice was abandoned and a nondiscriminatorysystem was adopted, with the Union's agreement,its refusal thereafter to processthis claim and in effect to make the change retroactive does not appear to have beenprompted by considerations that are unfair, irrelevant,or invidious.President Bow-ers credibly testified that he "would file a complaint in a minute"if the new senioritypolicy were not adhered to, because he would"insist on its enforcement to the letter."That the Union refused to sponsor a program,presumably through collective bar-gaining, as requested by the complainants,to integrate the racially segregated plantfacilities,and indeed expressed the view that it would"actively oppose any suchprogram," is plain enough.On the other hand,the record shows that "Colored" and"White" signs on restrooms had been removed,and that none of the complainantshad been denied, by any representative of the Company or of the Union, the use offacilities because of race.There can be little doubt that plant facilities for the useand convenience of employees are conditions of employment and, therefore, a propersubject of collective bargaining.I think it equally clear,however, that while unionsponsorship of a program of "separate but equal" plant facilities would appear invidi-ous and racially discriminatory,nonetheless a wide range of discretion must beallowed the statutory representative in determining the demands to be made andwhen to make them. Considering these factors,and the fact that nothing in thecollective-bargaining agreement dealt with use of plant facilities,I am persuaded thatthe Union's refusal to embark upon a program to integrate plant facilities cannot befound to have restrained or coerced employees in the exercise of Section 7 rights.Therefore,I shall recommend dismissal of the Section 8(b)(1(A)allegations of thecomplaint.Having found that the Respondent Unison has not violated the Act in any of therespects alleged in the complaint,Iwill recommend that the complaint be dismissedin its entirety.Upon the basis of the foregoing findings of fact,I make the following:CONCLUSIONS OF LAW1.GoodyearTire and Rubber Companyis engaged in commerce,and in activitiesaffecting commerce, within the meaning of Section 2(6) and(7) of the Act. THE WM. H. BLOCK COMPANY3412.Local Union No. 12, United Rubber, Cork, Linoleum & Plastic Workers, AFL-CIO, is alabor organizationwithin themeaning ofSection 2(5) of the Act.3.The Respondent Union hasnot engaged in any unfairlabor practicesas allegedin the complaint.RECOMMENDED ORDERIt is hereby recommended that the complaint be dismissed in its entirety.The Wm.H. Block CompanyandLocal 512, Retail,Wholesaleand Department Store Union,AFL-CIO.CaseNo. f25-CA-1738.December 16, 1964DECISION AND ORDEROn February 7, 1964, Trial Examiner A. Norman Somers issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Exam-ineralso found that the Respondent had not engaged in certain otherunfair labor practices and recommended dismissal of the complaintwith respect thereto.Thereafter, the Respondent filed exceptions tothe Decision and a brief in support thereof, and the General Counselfiled a brief in support of the Decision.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations 1 of the Trial Examiner.The Trial Examiner concluded that (1) even if the Employer'srule against union solicitation by employees during working time waspresumptively valid, this presumption is rebuttable; (2) the elementspresent, including the fact that the Respondent took no action toprohibit other types of solicitations but immediately prohibited oralsolicitations on behalf of the Union, showed that the rule was directedagainst union organization and not to the protection of the properuse of working time; and (3) because its adoption was motivated byantiunion consideration the presumption was rebutted and the rulewas invalid.The Respondent contends that neither motive nor dis-parate enforcement is material, because under the Supreme Court's1The Trial Examiner'sRecommended Order and the Appendix are modified so as toconform to the allegations of the complaint.The General Counsel's theory of the case,as indicated by the complaint,was that only the oral rule against union solicitation,allegedly promulgated on or about March 29, 1963,and limited to the Respondent's serv-ice building, was invalid.150 NLRB No. 30.